NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

DESIREE SENNIE,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )    Case No. 2D15-5306
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 18, 2018.

Appeal from the Circuit Court for
Collier County; Frederick R. Hardt, Judge.

Desiree Sennie, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, CRENSHAW, and BLACK, JJ., Concur.